Citation Nr: 1612787	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-10 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to higher initial disability ratings for dermatophytosis of bilateral foot and lichen planus, currently evaluated as 0 percent (noncompensable) disabling for the period prior to September 25, 2012, and as 10 percent disability for the period thereafter.

2.  Entitlement to an effective date earlier than January 3, 2012, for the award of service connection and compensation for dermatophytosis of bilateral foot and lichen planus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1981 in the U.S. Navy, and from February 1988 to June 2009 in the U.S. Air Force.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the RO that granted service connection for dermatophytosis of bilateral foot evaluated as 0 percent (noncompensable) disabling effective January 3, 2012.  The Veteran timely appealed for a higher initial rating.

In February 2014, a Decision Review Officer granted service connection for lichen planus, effective September 25, 2012; and increased the disability evaluation to 10 percent for dermatophytosis of bilateral foot and lichen planus, effective September 25, 2012.  

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for dermatophytosis of bilateral foot and had been diagnosed with both dermatophytosis of bilateral foot and lichen planus, the issue on the title page reflects the expanded issue on appeal as a result of the Clemons decision.  Moreover, because higher evaluations are available for dermatophytosis of bilateral foot and lichen planus, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2016, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  He has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

Records

In January 2016, the Veteran reported receiving treatment post-service for his dermatophytosis of bilateral foot and lichen planus by a private dermatologist.  He also reported seeing a physician yearly for an annual checkup, and obtaining prescriptions for medications for skin disability.  The RO or AMC should specifically seek the Veteran's authorization for release of treatment records pertaining to dermatophytosis of bilateral foot and lichen planus.
 
In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Dermatophytosis of Bilateral Foot and Lichen Planus

In evaluating the Veteran's request for higher disability ratings, the Board considers the medical evidence of record.  Historically, the Veteran was treated for reports of foot fungus and blistering in active service.  A shave biopsy of the left foot in September 2007 revealed a finding of lichen planus.   

The Veteran contends that his service-connected dermatophytosis of bilateral foot and lichen planus are more severe than currently rated, and warrant higher disability ratings.  He is competent to describe his symptoms and their effects on employment and daily activities.

Records show that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected dermatophytosis of bilateral foot and lichen planus in November 2013.  The examiner then diagnosed two skin conditions:  infectious dermatophytosis, and lichen planus.  The examiner noted the Veteran's current complaints of itching and scaling of shins, and recurrence of rash on the arch of the left foot.  Physical examination revealed less than five percent of total body area affected by infectious dermatophytosis.  The examiner noted pink excoriated lichenified papules, right greater than left, on the Veteran's bilateral shins.  The percent of total body area affected by lichen planus is not recorded.

Under these circumstances, VA cannot rate the service-connected dermatophytosis of bilateral foot and lichen planus without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Earlier Effective Date of Award 

In August 2012, the RO granted service connection for dermatophytosis of bilateral foot; and assigned a 0 percent (noncompensable) disability evaluation, effective January 3, 2012.  Correspondence submitted by the Veteran in September 2012 has been accepted by the Board as a notice of disagreement (NOD) with the effective dates of award of service connection and compensation.  As noted above, the expanded issues are captioned as above.

The RO has not resolved the notice of disagreement to the Veteran's satisfaction, nor has it issued a statement of the case concerning the effective dates of award of service connection and compensation for dermatophytosis of bilateral foot and lichen planus.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to dermatophytosis of bilateral foot and lichen planus, from the Veteran's private dermatologist and from the physician who the Veteran visited for an annual checkup-each dated from July 2009 to the present date; and associate them with the Veteran's claims file. 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's outstanding VA treatment records from December 2013 forward; and associate them with the Veteran's claims file. 
3.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected dermatophytosis of bilateral foot and lichen planus, if possible, during a time when the disabilities are "active."  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  Any testing deemed necessary should be performed. 

The examiner should render specific findings as to whether the service-connected dermatophytosis of bilateral foot and lichen planus require the use of systemic (as opposed to topical) therapy such as corticosteroids or other immunosuppressive drugs; and, if so, the total duration of such use during the prior 12-month period.  If any aspect of the service-connected disabilities causes limitation of function, the examiner should describe such limitation, as appropriate.  

The examiner should report the percentage of the whole body, and the percentage of exposed areas affected by the service-connected dermatophytosis of bilateral foot and lichen planus.  

In providing the above-noted findings, the examiner should, to the extent possible, distinguish the symptoms attributable to the service-connected dermatophytosis of bilateral foot and lichen planus from those of other skin conditions.   

4.  Issue a SOC with regard to the effective dates of the award of service connection and compensation for dermatophytosis of bilateral foot and lichen planus.  This SOC must set forth the Veteran's rights and responsibilities in perfecting an appeal.  The Board will further consider this issue only if a timely substantive appeal is received in response to the SOC.

5.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal (higher initial ratings), taking into consideration all applicable rating criteria; stage ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999); and the evidence submitted directly to the Board in January 2016.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

